Case 1:18-cr-20989-RKA Document 132 Entered on FLSD Docket 08/26/2019 Page 1 of 25




                              U N ITE D STA TES DIST R IC T C O U R T
                              SO U TH ER N DISTR IC T O F FLO RIDA

                                 CASE NO .18-20989-CR-RK A/JB(s)
                                             18U.S.C.j 1349
                                             18U.S.C.j 1343
                                             18U.S.C.j 1957
                                             18U.S.C.j670(a)(6)
                                             18U.S.C.j670(a)(1)
                                             18U.S.C.j554
                                             18U.S.C.j981(a)(1)(C)
                                             18U.S.C.j982(a)(1)
    U N ITE D STA TES O F A M ER ICA                                   FILED B                   D.C.

    VS.                                                                     Atls 23 2219
                                                                              ANGELA E. NOBLE
                                                                             CLERK U S DISI CQ
    lu o tm o o Elu llE ,                                                    s.o.o:/t.
                                                                                     k.-MIAMI
    Jo lN v G R O BM AN ,and
    SH ER IDA N AB I,

           D efendants.


                                  SUPER SED IN G IN D ICTM EN T

           The Grand Jtu'y chargesthat:

                                    G EN ER AL A LLEG A TIO N S

           Atalltim esmaterialtothisSuperseding lndictment:

                  The U.S.Food and Drug Administration (61FDA'')wasan agency ofthe United
    StatesG overnm entcharged with the responsibility ofprotecting the Am erican public by ensttring,

    am ong other things,that food,drugs,and m edicaldevices distributed in the United States w ere

    safe. TheFDA did so byenforcing theFederalFood,Drug,and CosmeticAct(tûFDCA''),21
    U.S.C.j301,etseq.
Case 1:18-cr-20989-RKA Document 132 Entered on FLSD Docket 08/26/2019 Page 2 of 25




                   Food wasregulated by the FDA to enstlrethatitwassafe and sanitary and thatit

    bore truthfullabeling in accordance w ith FDA requirem ents w ith respectto,am ong otherthings,

    ingredients,majorallergens,andnutritionalhealthclaims.
                   Infantfonnula w as regulated by the FD A as a food. Because infantform ula often

    is the sole source of nutrition for a vulnerable population during a criticalperiod ofgrow th and

    development,itwasalsosubjecttootherstatutoryandregulatoryrequirements,inadditiontothose
    applicable to conventional food. A m ong other things, m anufacturers of infant fonnula m ust

    com ply w ith currentgood m anufacturing practices and m ustretain certain records related to the

    distribution of infant fonnula necessary to effect and m onitor recalls of infant form ula. W hen

    infant form ula is obtained tllrough fraud or deception and not distributed in accordance w ith

   representationsm ade to them anufacturer,the ability to conducteffective recalls,ifnecessary,m ay

   be disrupted.

                   Pursuant to the Public H ealth Security and Bioterrorism Preparedness Response

   A ctof2002,priornotice w asrequired to be subm itted to FDA of food,including infantfonnula,

   thatwas im ported or offered forim portinto the United States. A dvance notice of im ported food

    shipm entsallow ed FD A to targetim portinspectionsm ore effectively and to help protectthe food

    supply againstfood-related public health em ergencies.

                   Drugs w ere regulated by the FDA to ensure thatthey w ere safe and effective for

   theirintended uses.D rugsdistributed in the U nited Statçsgenerally w ere required to beartrtzthful

    labeling with,am ong otherthings,adequate directionsforuse and adequate w arnings.ln addition,

    dnzgs w ere required to be m anufactured,processed,packed,alld held in conform ity w ith current

    good m anufacturing practicesto ensure thatthe drug m etapplicable standards ofsafety,strength,

    and purity.
Case 1:18-cr-20989-RKA Document 132 Entered on FLSD Docket 08/26/2019 Page 3 of 25




          6.     Certainophthalm icdrugproductswereregulated bytheFDA asdrugs.Ophthalm ic

   dnzgproductsthatareused with contactlensesare regulated by theFDA asmedicaldevices.

                 ln addition, because of concerns that certain m edieal products could becom e

   ineffective orhanuf'ulifnotproperly handled or stored,federal1aw im posed crim inalpenaltieson

   those w ho obtained pre-retail m edical products,including infant form ula and ophthalm ic drug

   products,by fraud ordeceit.

          8.     TheAutomatedExportSystem (tW ES'')wasajointventurebetweenU.S.Customs
   and Border Protection,the Foreign Trade D ivision of the Blzreau of the Census,the Blzreau of

   lndustry and Security,the DirectorateofDefense TradeControls,otherfederalagencies,and the

   exporttrade com m unity. A ES was a system U .S.exportersused to declare intem ationalexports.

   This data w as used forvarious purposes,including forthe U .S.Census Bureau to com pile export

   statisticsand forother governm entagencies fortrade enforcem entpurposes.

                 TheVictim Companies,which includedVictim Company One(amanufacturerof
   infantformulal;Victim Company Two (a manufacturerofophthalmic drug productsl;Victim
   Company Three (a supplier of sugar);and Victim Company Four (a manufacturer of food
   products),weremanufacturers,distributorsandsuppliefsofmedicalproductsandfoodproducts.
                          D EFEND A N TS AN D R ELATE D EN TITIES

          10.    D efendantR AO UL D O EK H IE w asa citizen oftheN etherlands,w ith a residence

   iocated in Broward County,Florida. DOEK HIE presented him selfasthe DirectorofTropical

                                    fropical''),w hich w as a business located in Param aribo,
   M arketing & Distribution N.V.(lû-
   Surinam e. D O EK H IE established personal bank accounts in his nam e and corporate bank

   accounts for Tropical atvarious banks in M iam i-D ade County,including Bank of A m erica and

   RegionsBarlk.
Case 1:18-cr-20989-RKA Document 132 Entered on FLSD Docket 08/26/2019 Page 4 of 25




                 DefendantJO HNNY GROBM AN wasaresidentofM iam i-DadeColmty,Florida,

   andpresentedhimselfasthemanagerforNutrisource1,LLC (tûNutrisource'). GROBM AN was
   alsoanemployeeofJTrading,LLC ($1JTradinf),whosecorporatedocumentslisteditsregistered
   agentasVejotaHoldingsLLC.lncorporatedocuments,VejotaHoldingsLLC listedGROBM AN
   asitsmanager. VejotaHoldingsLLC,Nutrisource,and JTrading'scorporatedocumentsshow
   the sam e address in Aventlzra,Florida,as its principaladdress. GROBM AN also established

   personalbank accounts and investmentaccotmts in his nam e and corporate bank accounts for

   N utrisotzrce and J Trading atvarious banksin M inm i-D ade County,including Barlk ofA m erica,

   M enillLynch,and U BS.

          12.    D efendant SH ERID A N ABI w as a citizen of the N etherlands,w ith a residence

   located in Brow ard County,Florida,and presented herselfas the Sales and M arketing M anagerof

   Tropical. N A BIestablished personalbank accountsin hernnm e and corporate bank accounts for

   Tropicalatvariousbanksin M iami-Dade County,including Balzk ofAm ericaand RegionsBank.

                 EdgarTorresttûr
                               Forres''lwasaresidentofBranford,Florida,andthepresidentand
   registeredagentofLeM areTransport,lnc.(ûiLeM are'').Incorporatedocuments,LeM arelisted
   a business address in M edley,Florida. Torres also presented him self as the president and

   registeredagentofT/Y lnt'l,lnc.(EûT/Y lnt'1''),whoseprincipaladdresswasinBranford,Florida.
   Torresestablished personalbank accotmtsin hisnnme and corporate bnnk accountsforLe M are

   and T/Y lnt'latvariousbanks in M iam i-D ade County and elsewhere,including Bank ofA m erica

   and Am erisBank.




                                                 4
Case 1:18-cr-20989-RKA Document 132 Entered on FLSD Docket 08/26/2019 Page 5 of 25




                                            C O U NT 1
                                 Conspiracy to C om m itW ire Fraud
                                            (18U.S.C.j1349)
                  Paragraphs 1 thzough 13 of the General A llegations section of this Superseding

   lndictm entare re-alleged and incorporated by reference as iffully setforth herein.

          2.      From atleastasearly asinoraroundM arch2013,theexactdatebeinglmknown to

   the Grand Jury,tluough in or around D ecem ber 2018,in M inm i-D ade and Brow ard Counties,in

   the Southem D istrictofFlorida,and elsew here,the defendants,

                                       R AO U L D O EK H IE,
                                    JO H N NY G R O BM A N ,and
                                         SH ER ID A NA BI,

   didknowinglyandwillfully,thatis,withtheintenttofurthertheobjectoftheconspiracy,combine,
   conspire,confederate,and agree w ith each other and w ith otherpersons known and unknom z to

   the Grand Juryto knowingly,andwiththeintentto defraud,devise,and intend to devise,a schem e

   and artitice to defraud,and to obtain money and property by m eans of m aterially false and

   f'
    raudulentpretenses,representations,and prom ises,know ing thatthe pretenses,representations,

   andprom iseswerefalseand fraudulentwhen m ade,and,forthepurposeofexecutingthe schem e

   andartifice,did knowingly transmitand causeto betransm itted,by meansofwirecom munication

   in interstate com m erce,certain w ritings,signs,signals,pictures and sounds,in violation of Title

   18,U nited States Code,Section 1343.

                                PURPO SK OF TIR CQ NSPIM CY
                 Itw as a purpose of the conspiracy forthe defendants and their co-conspiratorsto

   unjustly enrich themselvesby obtaining FDA-regulated conslzmer goods,drugs,and medical
   products at deeply discounted prices from the Victim Com panies by falsely and fraudulently

   representing to the V ictim Com panies that the products w ere for distribution and use outside of
Case 1:18-cr-20989-RKA Document 132 Entered on FLSD Docket 08/26/2019 Page 6 of 25




   theUnited States(i.e.,tsforexportonly''),when,infact,thedefendantsfrom theoutset,intended
   to,and did,sellthose goods,drtlgs,and m edicalproducts at a substantialprofitto wholesalers,
                                l
   distributors,and othersin theUnited States.

                         M AN N ER AN D M EA N S O F TH E C O N SPIM CY

          The manner and m eans by which the defendants and their co-conspirators sought to

   accomplishtheobjectandpurposesoftheconspiracyincluded,amongothers,thefollowing:
                  R AO U L D O EK H IE and SH ER IDA NA BI,on behalfofTropical,m ade false and

   fraudulentrepresentationsto the Victim Comp4niesin orderto inducethe Victim Com paniesto

   offerthem specialdiscountpricing,including representationsthatDOEKH IE and NABIsought

   to purchase the V ictim Companies' products exclusively for distribution and use abroad,

   specifically,in Surinam e.

                  In supportoftheirfalseand fraudulentrepresentation thattheVictim Companies'

   products w ould be distributed only in Surinam e,M O UL D O EK H IE and SH ER IDA N ABI on

   behalf of Tropicalalso m ade false and fraudulent representations to the V ictim C om panies that

   they had a governm enttenderfora particularV ictim Com pany'sproducts.

          6.      R AO U L D O EK H IE , SH ER ID A NA BI, and other co-conspirators created a

   w ebsite for a tictional entity entitled the ûtsurinam e Tender O ffice''to support their false and

   fraudulentrepresentationsthatthey had a governm enttenderfora V ictim Com pany'sproducts.

                  The V ictim Com panies relied on R AO UL D O E K H IE and SH ER IDA N AB I'S

   false and fraudulent representations and sold theirproducts to DO EK H IE and N A BI at deeply

   diseounted prices.




                                                   6
Case 1:18-cr-20989-RKA Document 132 Entered on FLSD Docket 08/26/2019 Page 7 of 25




          8.      RAOUL DO EKHIE,JOHNNY GRO BM AN,SHERIDA NABI,EdgarTorres,

   and other co-conspiratorsarranged forthe distribution and sale within the United Statesofthe

   V ictim Com panies'products.

          9.      A t tim es, R AO U L D O EK H IE, JO H N NY G R O BM A N , SH ER ID A N ABI,

   Edgar Torres, and other co-conspirators arranged for the fraudulently obtained products to be

   shipped abroad and then im m ediately shipped, or ttu -ttlrned,''back to the United States,to be

   distributed within the U nited States.

                  W hen im porting the liu -turned''products back to the U nited States,JO H N NY

   G R O BM AN subm itted false and fraudulent docum ents to United States Custom s and Border

   Protection,w hich w as responsible for overseeing im portsinto the U nited States.

          11.     Atothertim es,RAOUL DOEKHIE,JOHNNY GRO BM AN SH ERIDA NABI,
   Edgar Torres, and other co-conspirators arranged for the fraudulently obtained products to be

   diverted directly to locations w ithin the U nited States,and çûdum m y''shipm ents w ere exported

   instead,inorderto generatedocumentation to provideto theVictim Com paniesasproofofexport.

                  RAOUL DOEKH IE and SHERIDA NABIdirected EdgarTorresto createfalse

   and fraudulentdocum entation toprovideto theVictim Companiesasproofofexport.

          13.     R AOUL DOEKHIE and SHERIDA NABI also provided false and fraudulent

   exportdocum entation totheVictim Companiesto concealtheirfraudulentscheme.

                  R AO U L D O EK H IE and SH ER ID A NA BI caused false AES filings to be m ade

   in connection w ith certain exports.

          15.     A fter the products were diverted,JO H N N Y G R O BM AN ,on behalf ofJ Trading

   and N utrisource,and EdgarTorres,on behalfofLe M are,sold the fraudulently obtained products
Case 1:18-cr-20989-RKA Document 132 Entered on FLSD Docket 08/26/2019 Page 8 of 25




   to distributors in the United States. GROBM AN and Torresrem itted a portion oftheirprotits

   back to SH ER ID A N A BI and M O U L D O EK H IE .

                  JOHNNY GROBM AN,onbehalfofJTradingandNutrisotlrce,m adem illionsof

   dollars in paym ents to SH ER ID A N ABI and R AO UL D O E K H IE in exchange for the

   fraudulently obtained products.

          17.     The defendants and their co-conspirators carried out their fraudulent schem e

   through the use ofinterstate and foreign wires,specitk ally,through interstate and foreign wire

   transfers and e-m ailcom m unications.

          A 11in violation ofTitle 18,U nited States Code,Section 1349.

                                             C O UN T S 2-9
                                              W ire Fraud
                                            (18U.S.C.j1343)
                 Paragraphs 1 through 13 of the GeneralAllegations section of this Superseding

   lndictm entarere-alleged and ineorporated by referenceasiffully setforth herein.

                 From atleastasearly asin oraround M arch 2013,the exactdate being unknown to

   the G rand Jury,through in or around D ecem ber 2018,in M iam i-Dade County,in the Southern

   D istrictofFlorida,and elsewhere,the defendants,

                                        R AO UL D O EK H IE,
                                     JO H N NY G RO BM A N ,and
                                          SH EW DA N ABI,

   did know ingly,and w ith the intentto defraud,devise,and intend to devise,a schem e and artifice

   to defraud, and to obtain m oney and propedy by m eans of m aterially false and fraudulent

   pretenses, representations, and prom ises, know ing that the pretenses, representations, and

   prom iseswerefalse and fraudulentwhen made,and,forthe purposeofexecuting the schem eand

   artifice,did know ingly transm itand cause to be transm itted,by m eans ofw ire com m unieation in


                                                   8
Case 1:18-cr-20989-RKA Document 132 Entered on FLSD Docket 08/26/2019 Page 9 of 25




   interstatecomm erce,certain writings,signs,signals,picturesand sotmds,in violation ofTitle 18,

   U nited StatesCode,Section 1343.

                          PVRPO SE OF TH E SCH EM E AND ARTIFJC:
                  Itwasapurposeoftheschemeand artificeforthedefendantsandtheiraccomplices

   to unjustly enrichthemselvesby obtaining FDA-regulated consumergoods,dnlgs,andmedical
   products at deeply discounted prices from the V ictim Com panies by falsely and fraudulently

   representing to the Victim Companiesthatthe productswere fordistribution and use outside of

   theUnitedStates(i.e.,Sçforexportonly''),when,in fact,thedefendantsf'
                                                                      rom theoutset,intended
   to,and did,sellthose goods,drugs,and m edicalproducts ata substantialprofitto wholesalers,

   distributors,and others in the U nited States.

                                     SCH EM E AN D AR TIFIC E

          4.      The M almerand M eans sedion ofCount 1 ofthis Superseding lndictmentisre-

   alleged andincorporated byreferenceherein asthe description oftheschem eandartifice.

                                           USE OF W IRES

                  On oraboutthedatesspecitied asto each countbelow,in M iam i-DadeCounty,in

   the Southern D istrictofFlorida,and elsewhere,the defendants,as specified in eaeh countbelow ,

   forthe purpose ofexecuting and in furtheranceoftheaforesaid schem e and artiticeto defraud,and

   to obtain m oney and property by m eans of m aterially false and fraudulent pretenses,

   representations, and prom ises,know ing that the pretenses, representations,and prom ises were

   false and fraudulentw hen m ade,did know ingly transm itand cause to be transm itted in interstate

   and foreign com m erce,by m eansofw ire com m unication,certain m itings,signs,signals,pictures,

   and sounds'
             .
Case 1:18-cr-20989-RKA Document 132 Entered on FLSD Docket 08/26/2019 Page 10 of 25




                                                          E-m ail transm ission from
                                                          SH ERIDA NABI, in a place
                                                          outside the United States, to
                                  R AO U L D O E K H IE   JO H N N Y G R O BM AN , in
             F                                          , w am i-oade County, Florida,
              ebruary 13,2017    JOH NNY GROBM AN,           d p xoutz o o Ex lu E ,
                                  and SH ER ID A NA BI
                                                          regarding the loss of V ictim
                                                          Com pany Four's business
                                                          follow ing the com pany's
                                                          discovery of the defendants'
                                                          fraudulentschem e.
                                                          E-m ail transm ission containing
                                                          photographs and documents
                                                          regarding shipm ents of infant
             F                     RAOUL DO EKHIE         fonnula from Edgar Torres in
              ebrtzary 15,2017
                                  and SH ERIDA NABI M iami-DadeCounty,Florida,to
                                                          SH E RID A NA BI, R AOU L
                                                          D O EK H IE, and         another
                                                          individual,in aplaceoutsidethe
                                                          U nited States.
                                                          E-m ail transm ission, regarding
                                                          containers of infant formula
                                                          being prepared for transport,
                                                          including attached invoices and
        4       J                  RAOUL DO EKHIE         adistribution warehousereceipt,
                 une 22,2017      and SH ER ID A N A BI jyom Edgar Torres in M iam i-
                                                          D ade County, Florida, to
                                                          SH ER IDA N A BI, R AO UL
                                                          D O EK H IE, and         another
                                                          individual,in aplace outside the
                                                          U nited States.
                                                          E-m ail transmiësion from
                                                          SH ER IDA N A BI, in a place
                                                          outside the United States, to
                                                          Edgar Torres in M iam i-Dade
               August11, 2017      R AO UL D O EK H IE    cotmty, Florida, and RAOUL
                                  and SH ER IDA N ABI o o Ex u lE , in a place outside
                                                          theU nited States,regarding how
                                                          to address a V ictim Com pany
                                                          Three's discovery of the
                                                          defendants'fraudulentschem e.




                                           10
Case 1:18-cr-20989-RKA Document 132 Entered on FLSD Docket 08/26/2019 Page 11 of 25




                                                               E-m ail transm ission,containing
                                                               loading guides depicting the
                                                               shipm entsofboth infantfonnula
                                                               and sheet rock, and pickup
        6         A                    R AO U L D O EK H IE    orders for containers of infant
                      ugust16,2017
                                       and SH ERID A NA BI     form ula, from Edgar Torres in
                                                               M iam i-Dade County,Florida,to
                                                               SH ERID A N ABI, R AO U L
                                                               DO EK H IE, and          another
                                                               individual,in a place outsidethe
                                                               United States.
                                                               E-m ail transm ission, regarding
                                                               containers of infant form ula
                                                               being prepared for transport,
                                                               attached to w hich w ere an
        7                              R A O UL D O EK H IE    attached invoice and m ultiple
                Septem ber22,2017      and SH ER IDA N AB I    bills of lading, from Edgar
                                                               Torres in M iam i-D ade County,
                                                               Florida to SH E RIDA N ABI,
                                                               R AO UL D O EK H IE, and
                                                               another individual, in a place
                                                               outside the United States.
                                                               E-m ail trmpm ission, regarding
                                                               taking labels off V ictim
                                       R AO U L D O EK H IE    Com pany Tw o's produd s,from
        8         M arch 23, 2018     JO H N NY G RO BM A N,, u
                                                              JOjHNNY GROBM AN in
                                                                 amk-oacu cotmty,Florida,to
                                       and SH ER IDA N AB I SH ER IDA N A BI
                                                                                , and R AO UL
                                                              D O EK H IE, in a place outside
                                                              theUnited States.
                                                              E-m ail transm ission from
                                                              JO H NN Y G R O BM A N , in
                                                              M iam i-D ade County,Florida,to
                                       R AO UL D O EK H IE    SH ER IDA N A BI,and R A O UL
       9                              Jo uxxv GRO BM AN, DOExu js,jyja pjace outside
                  M arch 23,2018                            , tjw uuystj states,regarding the
                                       and SH ER ID A N ABI shipm ent of products to
                                                              Surinam e afterV ictim Com pany
                                                              Tw o intended to travel to
                                                              Surinam e to investigate the
                                                              defendants'fraudulentschem e.

            Inviolation ofTitle 18,United StatesCode,Sections 1343 and 2.



                                                11
Case 1:18-cr-20989-RKA Document 132 Entered on FLSD Docket 08/26/2019 Page 12 of 25




                                           CO U N TS 10-20
                                         M oney Laundering
                                          (18U.S.C.j1957)
            On oraboutthedatesenumeratedbelow asto eaehdefendant,inM iami-Dadeand Broward

    Counties,in the Southern DistrictofFlorida,and elsewhere,

                                       M O U L D O EK H IE,
                                     JOH N N Y GR O BM A N ,and
                                         SH ERID A NA BI,

    did knowingly engagein and attemptto engage in monetary transactionsaffecting interstateand

    foreign com merce,by,through,and to a financialinstitution,in crim inally derived property ofa

    valuegreaterthan $10,000,such property having been derived from aspecified unlawfulactivity,
    and knowing thattheproperty involved in the financialtransactionsrepresented the proceedsof

    som e form oftm law fulactivity,as m ore particularly described in each countbelow :




                                                                         Electronic wire transfer
                                                                         from J Trading's B ank of
       10     GJOHNNY
                RO BM AN        October2, 2014          $350,000        AmericaC% oA'')account
                                                                        ending in 3375 to
                                                                        Grobm an's UBS account
                                                                        ending in 9121
                                                                        Electronic wire transfer
               JO H N N Y                                               from J Trading's BoA
       11     GRO BM AN        August26,2015            $150,000         accountending in 3375 to
                                                                        Grobm an,s UB S account
                                                                        ending in 9123
                                                                        Electronic wire transfer
               JO H NN Y                                                from J Trading's BoA
       12     GRO BM AN        January 20,2016          $1,000,000       accountending in 3375 to
                                                                         Grobm an,s UB S aecount
                                                                         ending in 9122
                                                                         Electronic wire transfer
               JO H NN Y                                                 from N utrisotlrce's BoA
       13     GRO BM AN        January 13,2017          $372,900         accountending in 0268 to
                                                                        N utrisource,s      BoA
                                                                        accountending in 9476

                                                   12
Case 1:18-cr-20989-RKA Document 132 Entered on FLSD Docket 08/26/2019 Page 13 of 25




                                        ..               .             .             .




                                                                   Electronic w ire transfer
                                                                   from Grobm an's B oA
                                                                   m ortgage account ending
                                                                   in 3075 to G robm an's
      14     JO HNNY       F                                       UBS Bank USA mortgage
            GROBM AN         ebruary 1,2017        $3,246,156.25   acùount ending in 3377,
                                                                   for the real property
                                                                   located at 100 Golden
                                                                   Beach Drive, Golden
                                                                   Beach,Florida
                                                                   Electronic w ire transfer
                                                                   from Nutrisotlrce's BoA
      15     JO H NN Y       J                                     accountending in 0268 to
            GROBM AN           tme 14,2017           $300,000      V                     ,
                                                                    ejota Holdings LLC s
                                                                   BoA account ending in
                                                                   9463
                                                                   Electronic wire transfer
             JO H M Y                                              from J Trading's BoA
            GRO :M AN        June 28,2017          $324,281.97     accountending in 3375 to
                                                                   J Trading,s U BS account
                                                                   ending in 3918
                                                                   Electronic wire transfer
             JO H NN Y                                             from Grobm an's BoA
            GROBM AN        August2,2017            $1,650,000     accountending3836tohis
                                                                   M errill Lynch account
                                                                   ending 3274
             R AO U L                                              Electronic w ire transfer
            D O EK H IE                                            from Tropical,s R egions
      18                                                           Bank account ending in
                andID A
             SH ER         October31,2017            $80,000       2316 to D oekhie and
               N A BI                                              N abi,s BoA      account
                                                                   ending in 9650
             R AO U L                                              Electronic wire transfer
            D O E K H IE                                           from D oekhie and N abi's
      19        and        November 1,2017           $80,000       BoA account ending in
             SH ER ID A                                            9650 to theirBoA account
               N AB I                                              ending in 4558
                                                                   Electronic wire transfer
             JO H N N Y                                            from J Trading's BoA
      20    GROBM AN       December19,2017         $300,000.00     accountending in 3375 to
                                                                   Grobm an,s BoA account
                                                                   endin in 3836



                                              13
Case 1:18-cr-20989-RKA Document 132 Entered on FLSD Docket 08/26/2019 Page 14 of 25




           ltisfurtheralleged thatthe specitied unlawfulactivity iswire fraud,in violation ofTitle

    18,United StatesCode,Section 1343;and sm uggling goodsfrom the United States,in violation

    ofTitle 18,U nited States Code,Section 554.

           ln violation ofTitle 18,U nited StatesCode,Sections 1957 and 2.

                                            C O U N T 21
            C onspiracy to O btain by Fraud and D eception Pre-R etailM edicalProducts
                                          (18U.S.C.j670(a)(6))
                  Paragraphs 1 through 13 of the G eneral A llegations section of this Superseding

    lndictm entare re-alleged and incom orated by reference as iffully setforth herein.

           2.     From in or around M arch 2013,the exactdate being unknow n to the G rand Jury,

    through in oraround December2018,in M iami-Dade and Broward Cotmiies,in the Southern

    D istrictofFlorida,and elsew here,the defendants,

                                        M O U L D O EK H IE,
                                     JO H NN Y G R O B M A N ,and
                                          SH ER ID A NA BI,

    didwillfully,thatis,withtheintenttofurthertheobjectoftheconspiracy,andknowinglycombine,
    conspire,confederate,and agreewitheach otherandwithothersknown and unknown totheGrand

    Jury,to obtain by fraud and deception pre-retailmedicalproducts,with a value of $5,000 or
    greater,thatis,infantform ula,in and using a m eansorfacility ofinterstate and foreign com m erce,

    inviolationofTitle18,UnitedStatesCode,Section 670(a)(6)and (a)(1).
                                          C O U N TS 22-29
                                Theft ofPre-RetailM edicalProducts
                                          (18U.S.C.j670(a)(1))
           1.     Paragraphs 1 through 13 of the G eneralA llegations section of this Superseding

    lndictm entare re-alleged and incorporated by reference asiffully setforth herein.




                                                   14
Case 1:18-cr-20989-RKA Document 132 Entered on FLSD Docket 08/26/2019 Page 15 of 25




                   On oraboutthedatesspecitiedastoeach countbelow,inM iami-DadeandBroward

    Counties,in the Southern DistrictofFlorida,and elsewhere,thedefendants,

                                       M O U L D O EK H IE and
                                         SH ER ID A N A BI,

    did obtain by fraud and deception pre-retailmedicalproducts,with a value of$5,000 orgreater,

    thatis,infantform ula,in and using a m eansorfacility ofinterstate and foreign com m erce:


          22                                       January 11,2017
          23                                       January l7,2017
          24                                       February 17,2017
          25                                        M arch 3,2017
          26                                        M arch 15,2017
          27                                        A ri127,2017
          28                                         M ay 17,2017
          29                                         June 14,2017

           InviolationofTitle18,UnitedStatesCode,Sections670(a)(1)and2.
                                          CO UN T S 30-31
                              Sm uggling G oods from the United States
                                           (18U.S.C.j554)
                  Paragraphs 1 through 13 of the GeneralAllegations section ofthis Superseding

    Indictm entare re-alleged and incorporated by reference as iffully setforth herein.

           2.     O n oraboutthe datesspecified asto each countbelow ,in M inm i-D ade and Brow ard

    Counties,in the Southem DistrictofFlorida,and elsewhere,thedefendants,

                                        R A O U L D O EK H IE,
                                     JO H NN Y G R O B M A N ,and
                                          SH E RID A N A BI,

   did fraudulently and know ingly exportand send from the U nited Statesto a place outside thereof,

   thatis,Suriname,anymerchandise,article,andobject,thatis,infantformulaand sheetrock,and
   did concealand fadlitate the concealmentof such merchandise,artide,and objed priorto


                                                   15
Case 1:18-cr-20989-RKA Document 132 Entered on FLSD Docket 08/26/2019 Page 16 of 25




    exportation,knowingthesameto beintended forexportation,contraryto any law orregulation of

   the U nited States,thatis,Title 15,Code ofFederalRegulations,Section 30.71:


          30                                       February 16,2017
          11                                         June 22,2017

          ln violation ofTitle 18,U nited StatesCode,Sections 554 and 2.

                                  FO RFEITUR E A LLE G ATIO N S

          1.      The allegations of Counts 1 through 31 of this Superseding lndid m ent are re-

   alleged and by this reference fully incop orated herein forthe purpose ofalleging forfeittlre to the

   U nited States ofcertain property in which the defendantshave an interest.

                  U pon conviction ofany violation ofTitle 18,U nited StatesC ode,Section 1343 or

    1349,the defendantsshallforfeitto the United States,pursuantto Title 18,United States Code,

   Section981(a)(1)(C),anyproperty,realorpersonal,whichconstitutesorisderivedfrom proceeds
   traceableto theoffense. The property subjectto forfeitureptlrsuantto Title 18,United States
   Code,Section 981(a)(1)(C)includes,butisnotlimitedto:
                  a. aforfeitttrejudgmentequaltotheamotmtofproceedstraceableto theoffense
                      foreach defendant,to be atleast:

                          i. $61,507,358.62 forJOH NNY G RO BM AN;and
                             $69,475,480.93 forRAO UL DOEKH IE and SH ERIDA NABI;
                      Bank ofAm ericaaccotmtnumber5497783375 in thenameofJTrading LLC;

                  c. RegionsBank accountnumber224282316 in thename ofTropicalM arketing
                     and D istribution ofStlrinam e LLC;and

                      Barlk of A m erica accountnum ber 898052400268 in the nam e ofN utrisource
                      LLC.

                  Upon conviction ofany violation ofTitle 18,U nited StatesCode,Section 1957,the

   defendants shall forfeit to the U nited States,pursuant to Title 18,United States Code,Section

                                                   16
Case 1:18-cr-20989-RKA Document 132 Entered on FLSD Docket 08/26/2019 Page 17 of 25




    982(a)(1),anyproperty,realorpersonal,involvedintheoffense,oranypropertytraceabletosuch
   property. Theproperty subjed to forfeiturepursuantto Title 18,United StatesCode,Section
    982(a)(1)includes,butisnotlimitedto,thefollowing:
                 a. R eal property located at 100 Golden B each D rive, Golden B eaeh, Florida
                    33160*,

                    M errillLynch aceountnumber71-572-13274 in thenam eofJohnny Grobman;

                 c. U BS FinancialServices accountnum ber SR 0912l SD in the nam e ofJohnny
                    Grobm an and N oem iGeller;

                    U BS FinancialServices accountnlzm ber SR 09122 SD in the nam e ofJohnny
                    G rom an and N oem iG eller;

                    UBS FinancialSericesaccotmtnumberSR 09123 SD in the nam e ofJohnny
                    G robm an and N oem iG eller;

                    U BS FinancialServicesaccountnum berSR 33918 SD in the nam e ofJTrading
                    LLC;

                    Bank of A m erica account num ber 898040983836 in the nam e of Johnny
                    G robm an and N oem iA .G eller;

                 h. Bank of A m erica account num ber 898052399476 in the nam e ofN utrisource
                    LLC;

                    Bnnk of America aecountnumber 898052399463 in the name of Vejota
                    H oldingsLLC ;

                    Bank of A m erica account num ber 55501909650 in the nam e of Raoul 1.
                    D oekhie and Sherida S.N abi;and

                 k. Bnnk of A m erica account num ber 898045994558 in the nam e of Raoul 1.
                    Doekhie;

          4.     Ifthepropertydescribedaboveasbeing subjectto forfeiture,asaresultofanyact
   or om ission ofdefendantscalm otbe located upon the exercise ofdue diligence'
                                                                               ,

                 a. hasbeen transferred orsold to,or deposited w ith,a third party;

                 b. hasbeenplacedbeyondthejurisdiction ofthecourt;
Case 1:18-cr-20989-RKA Document 132 Entered on FLSD Docket 08/26/2019 Page 18 of 25




                     hasbeen substantially dim inished in value;or

                     hasbeen com m ingled w ith otherproperty w hich calm otbe subdivided w ithout

                     difficulty,

    itistheintentoftheUnited States,pursuanttoTitle21,United StatesCode,Section 853(p),to
    seek forfeiture ofany otherproperty ofthe defendantup to the value of the above forfeitable

   property.

          AllpursuanttoTitle18,UnitedStatesCode,Sections981(a)(1)(C)and982(a)(1),andthe
   procedures setforth in Title 21,United States Code,Section 853,m ade applicable by Title 28,

   United StatesCode,Section2461(c)andTitle 18,UnitedStatesCode,Section 982(b)(1).

                                                     A TR1TF.R1I4


                                                     FO REPERSO N


     $                 > >k-
   A RIAN A FAJA RD O OR SHA N
   UN ITED STA TES A TTORN EY


   SHA N N ON SHA W
   A SSISTAN T UN ITED STA TES A TTORN EY




                                                18
Case 1:18-cr-20989-RKA Document 132 Entered on FLSD Docket 08/26/2019 Page 19 of 25
                                       UNITED STATES DISTR ICT CO URT
                                       SO UTHERN DISTRICT O F FLORIDA

UNITED STATES O F AM ERICA                             CASENO.18-20989-CR-RKA/JB(s)
 W.
M O UL DOEK HIE,JOHNNY                                 CERTIFICATE OF TRIA L A TTO RNEY.
GROBM AN,and SHERIDA NABI,
                                                       Superseding Case Inform ation:
          D efendants                     /

CourtDivision:(selectOne)                              New defendantts)             Yes        No      /
 z     M iam i          Key W est                      Numberofnew defendants             0
       FTL              W PB        FTP                Totalnumberofcounts                32

                 Ihave carefully considered theallegations ofthe indictment,thenumberofdefendants,the numberof
                 probablewitnessesandthe legalcomplexitiesofthelndictment/lnfonuation attachedhereto.
                 I am aware thatthe infonnation supplied on this statementwillbe relied upon by the Judges ofthis
                 Courtin setting theircalendars and scheduling criminaltrials underthe mandate ofthe Speedy Trial
                 Act,Title 28 U.S.C.Section 3161.
       3.        Interpreter:   (YesorNo)      No
                 ListIanguageand/ordialect
       4.        Thiscase willtake 14-15daysforthepartiesto try.
       5.        Please check appropriate category and type ofoffenselistedbelow:


       I       0 to 5 days                                Petty
       11      6 to 10 days                               M inor
       III     1lto20days              ?'                 M isdem .
       IV      21to 60 days                               Felony       z
       V       61daysand over
       6.                                                                                      Yes
               HasthiscasepreviouslybeentiledinthisDistrictCourt?    (YesorNo)
         lfyes:Judge Roy Altman                   CaseNo.l8-20989-CR-    JB
         (Attachcopy ofdispositiveorder)
         Hasacomplaintbeenfiledinthismatter?           (YesorNo)       NO
         lfyes:M agistrateCaseNo.
         Related m iscellaneousnumbers:
         Defendantts)infederalcustodyasof              2/8/2019
         Defendantts)instatecustodyasof
         Rule 20 from the Districtof
         lsthisapotentialdeathpenaltycase?(YesorNo)               No
                 Doesthiscaseoriginatefrom a matterpending in theCentralRegion ofthe U.S.Attorney'sOffice
                 priortoAugust9,2013(Mag.JudgeAlicia0.Valle)?                  Yes             No ?'
        8.       Doesthiscaseoriginatefrom amatterpending in theNorthern Region U.S.Attorney'sOffice
                 priortoAugust8,2014(Mag.JudgeShaniekMaynard)?                 Yes             No ?'



                                                               Shannon Shaw
                                                               AssistantUnited StatesAttorney
                                                               FL BarNo.92806
 *penaltySheetts)attached                                                                              REV 8/13/2018
Case 1:18-cr-20989-RKA Document 132 Entered on FLSD Docket 08/26/2019 Page 20 of 25




                             UNITED STATES DISTRICT COURT
                             SO U TH ER N DISTR IC T O F FLO R ID A

                                       PEN A LTY SH EET

    D efendant'sN am e:   SH ER ID A N A BI

    CaseNo: 18-20989-CR-RKA/JB(s)
    Count#:1

    Cppspipcy yo com m itw ireFraud
                  .




    Tjtle 18,UnitedStatesCode,Section 1349
    *M ax.Penalties:20 Years'Im prisonm ent

    Counts#:2-9

    W ire Fraud

    Title 18,United States Code,Section 1343

    *M ax.Penalties:20 Years'lm prisonm ent

    Cotmts#:18 & 19

    M 9Pey Laulpderipg

    Title 18,U nited StatesCode,Section 1957

    *M ax.Penalties:15 Y ears'lm prisonm ent

    Cotm t#:21

    Censpipcytoobtainbyfraud:nddeceptionpre-ret4tlmedicalproducts
    Title 18,United StatesCode,Section670(a)(6)
    *M ax.Penalties:15 Y ears'Im prisonm ent
Case 1:18-cr-20989-RKA Document 132 Entered on FLSD Docket 08/26/2019 Page 21 of 25




   Counts#:22-29

   Theftofpre-retailm edicalproducts

   Title18,UnitedStatesCode,Sedion 670(a)(1)
    *M ax.Penalties:15 Y ears'lm prisonm ent

   Counts#:30 & 31

    Sm uggling Goodsfrom the United States

    Titlç 18,Vnited StytesCpdç?Sectjpp 554
                          -




   *M ax.Penalties:10 Years'lmprisonm ent
   *R efers only to possible term of incarceration,does notinclude possible fines,restitution,
   specialassessm ents,parole term s,or forfeitures thatm ay be applicable.
Case 1:18-cr-20989-RKA Document 132 Entered on FLSD Docket 08/26/2019 Page 22 of 25




                              UNITED STATES DISTRICT COURT
                              SO U TH ERN D ISTR IC T O F FLO R IDA

                                        PEN AL TY SH EET

    D efendant'sN am e:   JO H N NY G RO BM A N

    CaseNo: 18-20989-CR-RK A/JB(s)
    Count#:1

    Conspiracy to Com m itW ire Fraud

    Titlç 18,U nited States Code,Section 1349

    *M ax.Penalties:20 Y ears'Im pdsonm ent

    Cotm ts #:2,8,& 9

    W ire Fraud

    Title 18,U nited States Code,Section 1343

    *M ax.Penalties:20 Y ears'lm prisonm ent

    Cotmts#:10-17s20

    M oney Laundering

    Titlç 18,United StatesCode,Section 1957

    *M ax.Penalties: 15 Y ears'lm prisonm ent

    Cotm t#:21

    Conspiracyto obtain by fraud and deception pre-retailp edicalproducts

    Tiyle18?Vnited StatejCode,Section670(a)(6)
    *M ax.Penalties:15 Y ears'lm prisonm ent
Case 1:18-cr-20989-RKA Document 132 Entered on FLSD Docket 08/26/2019 Page 23 of 25




    Counts #:30 & 31

    Sm uggling G oodsfrom the United States

    Title 18,United States Code,Section 554

    *M ax.Penalties: 10 Y ears'Im prisonm ent
    *R efersonly to possible term ofincarceration,does notinclude possible fines,restitution,
    specialassessm ents,parole term s,or forfeitures thatm ay be applicable.
Case 1:18-cr-20989-RKA Document 132 Entered on FLSD Docket 08/26/2019 Page 24 of 25




                             U N ITE D STA TES D ISTR ICT C O U R T
                             SO UTH ER N DISTR ICT O F FL O R ID A

                                       PEN A LTY SH EET

   D efendant'sN am e:    M O U L D O E K H IE

   CaseNo: 18-20989-CR-RK A/JB(s)
   Count#:1

   Conspiracy to Com m itW ire Fraud

   Title 18,United StatesCode,Section 1349

   *M ax.Penalties:20 Y ears'Im prisonm ent

   Counts#:2-9

   W ireFraud

   Title 18,United States Code,Section 1343

   *M ax.Penalties:20Years'lmprisonm ent.

   Counts#:18& 19

   M oney Laundçring

   Title 18,U nited StatesCode,Sedion 1957

    *M ax.Penalties: 15 Y ears'Im prisonm ent

   Cotm t#:21

   CgpspirAçy p pbtxinlyfrapd4pddeçeptionpre-retailmedicalproducts
              -




   Title 18,United StatesCode,Section670(a)(6)
   *M ax.Penalties:15 Y ears'lm prisonm ent
Case 1:18-cr-20989-RKA Document 132 Entered on FLSD Docket 08/26/2019 Page 25 of 25




   Counts#:22-29

   Theftofpre-retailm edicalproducts

   Title18,UnitedStatesCode,Sediop670(a)(1)
    *M ax.Penalties: 15 Y ears'Im prisonm ent

   Counts#:30 & 31

    Sm uggling G oods from the United States

    Title 18,U nited States Code,Section 554

   *M ax.Penalties: 10 Y ears'lm prisonm ent
   Wltefers only to possible term of incarceration,does notinclude possible fines,restitution,
   specialassessm ents,parole term s,or forfeitures thatm ay be applicable.
